[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]



          United States Court of Appeals
                       For the First Circuit

No. 00-1848

                       HECTOR NEGRON TORRES,
                       Plaintiff, Appellant,

                                 v.

              STATE INSURANCE FUND CORPORATION ET AL.,
                       Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

    [Hon. Gilberto Gierbolini, Senior U.S. District Judge]


                               Before

                       Torruella, Chief Judge,
                   Coffin, Senior Circuit Judge,
                     and Selya, Circuit Judge.


     Jose Martinez-Custodio for appellant.
     Marcelle D. Martell Jovet, with whom James W. McCartney and
Cancio, Nadal, Rivera, Díaz & Berríos were on brief, for
corporate appellee.
     Leticia Casalduc Rabell, Assistant Solicitor General, Puerto
Rico Dep't of Justice, with whom Gustavo A. Gelpi, Solicitor
General, and Rosa N. Russe Garcia, Deputy Solicitor General,
were on brief, for individual appellees.




                           March 27, 2001
            SELYA, Circuit Judge. Puerto Rico's central government

operates under a civil service system premised on the merit

principle.     See 3 P.R. Laws Ann. § 1311.               Career positions

ordinarily are filled according to a set protocol.              Id. § 1333.

The system, however, permits temporary appointments, commonly

called transitory appointments, to career positions in specified

circumstances.        See id. § 1333(12)(a)-(f).

            On June 16, 1995, hierarchs at the State Insurance Fund

(the SIF), responding to a vacancy unexpectedly created by an

injury to a career employee, granted Javier Vélez Irizarry

(Vélez) a transitory appointment as Administrative Official I

(AO) at the SIF's Utuado office.              At that time, plaintiff-

appellant Héctor Negrón Torres (Negrón) held a lesser position,

Oficial     Pagador    Auxiliar   I,    in   the   same   office.    It   is

undisputed that the AO position is a career position which does

not involve policymaking.

            On August 19, 1996, the SIF published a hiring call for

the AO position at Utuado.        The appellant seasonably applied for

the post.    After the application period closed, the SIF promptly

issued a certificate of eligible candidates.              See   3 P.R. Laws

Ann. § 1333 (outlining general provisions governing recruitment

and selection of career personnel); SIF Pers. Reg. § 9.8(1)

(describing procedures for certifying and selecting candidates).


                                       -3-
The appellant was fifth on the list, but Vélez (who also had

applied) did not make the cut.            The matter languished until May

30,   1998,   when    the    SIF    conferred      career    status     on   Vélez,

retroactive to January 1, 1998.

          Invoking 42 U.S.C. § 1983, the appellant sued the SIF

and two of its high-ranking officials:                Oscar Ramos, the chief

administrator, and Ada Guzmán, the human resources director.                     He

did not challenge Vélez's original appointment as a transitory

employee, but, rather, claimed that the defendants had deprived

him of a career appointment to the AO position on the basis of

his political affiliation (the appellant is a member of the

Popular   Democratic        Party    whereas      Vélez    and    the   individual

defendants     are    alleged       to   be     members    of    the    rival   New

Progressive Party).         The defendants denied liability and in due

course moved for summary judgment.                See Fed. R. Civ. P. 56(c).

After extensive briefing, the district court granted the motion.

Negrón Torres v. SIF, Civ. No. 98-2013 (D.P.R. May 9, 2000)

(unpublished).       This appeal ensued.

          We     have       frequently         preached,    but     perhaps     too

infrequently practiced, the philosophy that "when a lower court

produces a comprehensive, well-reasoned decision, an appellate

court should refrain from writing at length to no other end than

to hear its own words resonate."                  Lawton v. State Mut. Life


                                         -4-
Assur. Co., 101 F.3d 218, 220 (1st Cir. 1996).                            This case fits

the Lawton model.            Consequently, we resist the temptation to

repastinate ground that is already well-ploughed and affirm

substantially on the basis of the lower court's thoughtful

opinion.      We add only two relatively brief sets of comments.

              First:      Vélez's          permanent       appointment      was   not    an

isolated      event.         As      the      district         court   explained,       the

legislature         enacted,      and    the    governor         signed    into   law    on

December      28,    1995,     Act      No.    256    —    a   statute     that   granted

permanent career status to hundreds of transitory employees then

working for the central government.                       The SIF, though an arm of

the government, is organized as a separate corporation, and its

employees therefore were excluded from the benefits of Act No.

256.       The evidence is uncontradicted that, in order to remedy

this perceived inequity, the SIF immediately began to explore

the possibility of granting career status to its own transitory

employees.1      The groundwork for this effort was laid well before

the SIF published the call for the AO position at Utuado, and

the effort continued unabated after the position was posted.

Progress was understandably slow:                     Guzmán first had to obtain a


       1
      More precisely put, the SIF                   aspired to grant career status
to those transitory employees who                   met Act No. 256's requirements
as to length of service and the                     like. The appellant does not
dispute that, as of the relevant                    date (January 1, 1998), Vélez
met these requirements.

                                              -5-
green light from the Director of Labor Relations, and then

bargain with several unions.                  It was not until October 26, 1996,

that the SIF and the unions were able to stipulate to converting

265 transitory employees into career employees.                        It took another

year       to     work    out    the    arrangements       with       an    association

representing             managerial      employees       to     convert        forty-six

additional transitory employees (including Vélez) to career

status.2

                 The     appellant     has     not   adduced     any       significantly

probative         evidence      to     show    either    that     this       agency-wide

personnel reclassification was a sham or that the AO position

was improperly included in the conversion.                            Absent any such

showing, the district court did not err in granting                                 brevis

disposition in the defendants' favor.                     Cf. Ruiz v. Posadas de

San    Juan       Assocs.,      124    F.3d     243,    247-48    (1st       Cir.    1997)

(explaining that in order to make out a case of discrimination

in    the       context    of   changes      made    pursuant    to    a    company-wide

personnel policy, the plaintiff must show that the policy itself

was either a sham or discriminatorily applied to her).



       2
     The appellant makes much of the fact that the AO
appointment process stalled for upwards of a year and a half.
He offered no evidence, however, of the time typically taken to
fill such positions. Moreover, he offered no evidence that the
SIF, during the same period, consummated permanent appointments
to other career positions occupied by transitory employees.

                                              -6-
            Second: The appellant hinges virtually his entire case

on the contrast between his party affiliation and Vélez's.                   The

law   is   crystal    clear,   however,      that    proving   a   causal   link

between a challenged personnel action and an asserted political

animus     requires    more    than     merely      juxtaposing    a   person's

political affiliation with the fact that he arguably was treated

unfairly.     See Correa-Martinez v. Arrillaga-Belendez, 903 F.2d

49, 58 (1st Cir. 1990).        By the same token, the fact that those

charged with making personnel decisions are affiliated with a

political    party    different       than   an   unsuccessful     aspirant's,

without more, will not suffice to show political discrimination

and thereby forestall summary judgment.                See, e.g., Figueroa-

Serrano v.     Ramos-Alverio, 221 F.3d 1, 7-8 (1st Cir. 2000);

Kauffman v. P.R. Tel. Co., 841 F.2d 1169, 1172 (1st Cir. 1988).

            The charge of political discrimination is particularly

incongruous here.       While the appellant claims to be an active

member of the Popular Democratic Party, there is not a shred of

evidence that either of the decisionmakers — Ramos or Guzmán —

knew as much.    Thus, the claim that they discriminated against

the appellant because of his party membership cannot survive

scrutiny.    See López-Carrasquillo v. Rubianes, 230 F.3d 409, 414

(1st Cir. 2000) (noting that speculative assertions regarding

political discrimination are not enough to withstand a Rule 56


                                       -7-
motion); Rivera-Cotto v. Rivera, 38 F.3d 611, 613-14 (1st Cir.

1994) (similar).

            We need go no further. 3    While we can empathize with

the frustrations of a civil servant who earns a place on a list

of eligibles for a better job only to have the competition

aborted by an across-the-board reclassification, there is no

principled way to say, on this record, that political animus

played a part.     Hence, for the reasons stated in the district

court's   meticulous   opinion,   as    augmented   by   our   decurtate

comments, we affirm the judgment below.



Affirmed.




    3We note that the appellant, who was merely one of several
individuals on the eligibles' list, has a decidedly tenuous
claim to the AO position. Because the case is easily resolved
on other grounds, however, we do not pursue this apparent
weakness.

                                  -8-